Citation Nr: 1138246	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 2004 for the grant of service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension with nephropathy, to include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.


FINDINGS OF FACT

1.  On March 18, 2004, the Veteran filed his original claim seeking service connection for diabetes mellitus, type II. 

2.  By an April 2004 rating decision, the RO granted service connection for diabetes mellitus, type II, and assigned an effective date of March 18, 2003.  In an October 2004 rating decision, the RO found that the April 2004 rating decision contained clear and unmistakable error in assigning an effective date of March 18, 2003, and changed the effective date to March 18, 2004.

3.  The evidence of record does not show a claim, formal or informal, seeking service connection for diabetes mellitus, type II, prior to March 18, 2004. 

4.  The Veteran's hypertension with nephropathy is not related to his military service or to a service-connected disorder, to include as due to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 18, 2004 for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).  

2.  Hypertension with nephropathy was not incurred in or aggravated by active military service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to March 18, 2004 for the grant of service connection for diabetes mellitus, type II, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veteran claims entitlement to an effective date prior to March 18, 2004 for a grant of service connection for diabetes mellitus, type II.  

On March 18, 2004, the Veteran filed a claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran reported that diabetes was diagnosed in August 2001.  Along with his claim form, the Veteran submitted a private medical letter from R.O., M.D., dated in September 2001, which reports that the Veteran "was diagnosed with Non-insulin Type II Diabetes on 8-15-01."

In an April 2004 rating decision, the RO granted service connection for diabetes mellitus, type II, and awarded a 20 percent rating, effective March 18, 2003.  In October 2004, the RO issued another rating decision, and found that the April 2004 rating decision contained clear and unmistakable error in assigning an effective date of March 18, 2003 for the award of service connection for diabetes mellitus, type II.  Accordingly, the RO assigned an effective date of March 18, 2004 for the award of service connection for diabetes mellitus, type II.  In November 2005, the Veteran filed a notice of disagreement contesting the effective date of March 18, 2004, and in July 2005, he perfected his appeal.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

A review of the Veteran's claims file reveals that, on March 18, 2004, he filed a claim for entitlement to service connection for diabetes mellitus, type II.  The first medical evidence of record which indicates a finding or diagnosis of diabetes mellitus, type II, is a September 2001 private medical letter, which was received by the RO on March 23, 2004.  In a March 2002 medical history, the Veteran noted that he had diabetes mellitus, type II.  March 2006, August 2006, September 2006, July 2007, and July 2008 private medical treatment records reflect diagnoses of diabetes mellitus.  During a March 2009 VA examination, the Veteran reported that diabetes mellitus, type II, was diagnosed by a private medical doctor during the 1990's and by 1997 at the latest.  A May 2010 VA addendum indicates that the Veteran was diagnosed by his private internist with diabetes in the mid to late 1990's, and at least by 1997.

In an October 2010 VA opinion, a VA examiner reported that, after a very detailed review of the Veteran's claims file, there was "no evidence . . . of any symptoms of diabetes on evidence of record prior to [August 15, 2001] and it is my conclusion in response to the question raised for the opinion that the first evidence of diabetes mellitus adult onset, non-insulin dependent was, indeed, made August 15, 2001."  The examiner explained that the Veteran "had been losing weight and found to have an elevated glucose in his internist's office and therapy was prescribed August 15, 2001."  The examiner concluded that there was "no evidence in the service medical records or private medical records of any earlier onset of the diabetic process."

Nevertheless, the evidence of record does not show a claim, formal or informal, seeking service connection for diabetes mellitus, type II, prior to March 18, 2004.  As noted above, when a veteran's claim for entitlement to service connection is not received within one year after service discharge, the effective date of an award is either the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date is the day following separation from service or the day entitlement arose.  Id.  There is no evidence in the claims file that the Veteran filed a formal or informal claim for entitlement to service connection for diabetes mellitus, type II, prior to March 18, 2004.  While the evidence of record indicates that the Veteran received treatment for diabetes mellitus, type II, prior to March 18, 2004, no intent to apply for benefits is shown.  Moreover, the private medical treatment record reflecting a diagnosis of diabetes mellitus, type II, in August 2001, although dated in September 2001, was not received by the RO until March 23, 2004.

The Board acknowledges the Veteran's contention that he is entitled to an effective date prior to March 18, 2004 for the award of service connection for diabetes mellitus, type II.  Even though diabetes mellitus, type II, may have been diagnosed before he filed his claim in March 18, 2004, there is no evidence that the Veteran intended to file a claim for benefits prior to March 18, 2004.  

In the absence of some intent to apply for benefits, the only circumstance in which medical records may be accepted as an informal claim is when "a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree . . . ."  38 C.F.R. § 3.157(b) (2010); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit").  As service connection for diabetes mellitus, type II, was not in effect or previously denied at the time of the September 2001 private medical treatment letter, the private treatment letter could not be accepted as an informal claim for entitlement to service connection for diabetes mellitus, type II, even if the examination report did note the Veteran's complaints of diabetes mellitus, type II.  38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Further, even if the September 2001 private medical treatment letter were be accepted as an informal claim for benefits, it was not received by the RO until five days after the Veteran filed his formal claim for entitlement to service connection for diabetes mellitus, type II.  Thus, it still would not establish entitlement to an earlier effective date prior to March 18, 2004 for the award of service connection for diabetes mellitus, type II.

Accordingly, there is no formal claim for entitlement to service connection for diabetes mellitus, type II, prior to March 18, 2004, and there is no indication in the record that the Veteran intended to file a claim for service connection for diabetes mellitus, type II, prior to March 18, 2004.  The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" be the later of the receipt of the claim or the date entitlement arose.  Thus, there is no legal basis on which to assign an effective date prior to March 18, 2004 for the grant of service connection for diabetes mellitus, type II. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for entitlement to effective date prior to March 18, 2004 for the grant of service connection for diabetes mellitus, type II must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection

With respect to the Veteran's claim for entitlement to service connection for hypertension with nephropathy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to a July 2011 readjudication of the Veteran's claim, letters dated in March 2004, March 2008, and October 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO obtained two VA opinions with regard to the etiology of the Veteran's hypertension.  The Veteran has not indicated that he found either of these opinions to be inadequate.  In addition, the Board finds the VA opinions to be adequate in this case, as they provide sufficient analysis to determine if the Veteran's hypertension is related to service or to a service-connected disorder and are based on a review of the Veteran's claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for hypertension with nephropathy, to include as due to his service-connected diabetes mellitus, type II, is warranted.  The record reflects that service-connection has been granted for diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hypertension.  A January 1966 entrance examination reflects that the Veteran's heart and vascular system were normal on examination and blood pressure was 110/70.  In a report of medical history, completed at that time, the Veteran denied a history of high or low blood pressure.  An October 1968 separation examination also reveals a normal heart and vascular system.  Blood pressure was 110/80.  In a report of medical history, completed at that time, the Veteran denied a history of high or low blood pressure.  In a January 1969 statement of medical condition, the Veteran certified that there was no change in his medical condition since his last separation examination.  In April 1969, the Veteran underwent a VA examination with regard to an unrelated matter.  On examination, his blood pressure was 118/64.

In March 2004, the Veteran submitted a private medical treatment letter dated in September 2001 by R.O., M.D. which states that the Veteran "was diagnosed with Non-insulin Type II Diabetes on 8-15-01."  A September 1994 private medical treatment record reflects a blood pressure reading of 160/118.  In March 2002, the Veteran reported a history of diabetes mellitus, type II, and high blood pressure.  A May 2004 private medical treatment record reflects a blood pressure reading of 172/98.  The diagnoses included diabetes and hypertension.  In another May 2004 private treatment record, the Veteran stated that he had hypertension since 1989.

In September 2004, the Veteran underwent a VA examination.  The Veteran reported that he had an onset of diabetes in or about the year 2000.  He noted an elevated random blood sugar reading found by his private physician.  He noted that he was taking Avandia for glucose control.  He reported a history of multiple ureteral stones and that he required cystoscopy on three occasions but no flank incisions.  He noted a little difficulty in stream, but there was excellent prostate health.  The Veteran stated that he developed hypertension in 1989 well before he was diagnosed with diabetes mellitus.  Physical examination revealed blood pressure readings of 168/96 and 162/94.  The Veteran did not have any inguinal hernias on Valsalva maneuver, bilaterally.  His testicles were descended, bilaterally, and of normal size, shape, and consistency.  He had no periods of incapacitation in the past year for his diabetes or his blood pressure.  There was no history of genitourinary malignancy.  Apart from his diabetes, there was no history of endocrine disorder.  He did not self-cathertize, and there was no history of acute or chronic failure.  The diagnoses were diabetes mellitus and hypertension.  After reviewing the Veteran's claims file, the VA examiner stated that it was "less likely as not that the veteran's hypertension is related to his diabetes mellitus."  The examiner explained that 

there is no preexisting information that there was proteinuria prior to the onset of his diabetes mellitus in 2000.  He had no protein in his urine today and the minimally elevated BUN would not speak to diabetic nephropathy in the absence of proteinuria.  The ureteral calculi as far as the veteran knows of have not recurred in seven years lending less likelihood that it is from that source.

The examiner concluded that the Veteran's "hypertension in my opinion is idiopathic and less likely is not related to his diabetes mellitus as it occurred some 11 years before the diabetes."  The examiner noted that the Veteran was "actually quite specific on his dates."

Private medical treatment records from March 2006 through July 2008 reveal findings of high blood pressure.  A March 2006 record notes high and elevated blood pressure with readings of 130/100 and 150/94.  The record also diagnosed non-insulin dependent diabetes mellitus.  An August 2006 treatment record reflects a blood pressure reading of 142/80 and diagnoses of non-insulin dependent diabetes mellitus and high blood pressure with readings of 150's/90 to 100.  A September 2006 record notes that blood pressure was 160/106 and diagnosed uncontrolled high blood pressure and non-insulin dependent diabetes mellitus.  A July 2007 record reflects a blood pressure reading of 128/80 and diagnoses of stable high blood pressure and non-insulin dependent diabetes mellitus.

In March 2009, the Veteran underwent another VA examination.  The Veteran reported that he was diagnosed with diabetes mellitus in the mid to late 1990's, at least by 1997, by his private physician, Dr. R.O.  He noted that he was started on a diet, exercise, and medication.  The Veteran reported that he has not been taking insulin.  He stated that he followed a diet and had not been told to restrict or alter his activity.  He had been encouraged to walk and had a treadmill.  The Veteran's glucose values were generally under 200 milligrams.  He denied experiencing hypoglycemia or ketoacidosis.  He noted that his occupation was negatively affected by the diminished strength and stamina.  The Veteran reported that he was taking antihypertensive medications well before the diagnosis of diabetes mellitus.  Physical examination revealed blood pressure readings of 122/86, 125/87, and 124/86.  His pulse was 72 and regular.  He had no carotid arterial bruits.  His thorax was symmetrically developed and his lungs were clear.  His heart tones revealed normal S1 and S2, with no murmurs, clicks, or rubs, and he had no dependent edema.  The Veteran was circumcised and his testicles were descended, bilaterally, and he had no inguinal hernia impulses.  The diagnoses included adult onset non-insulin dependent diabetes mellitus, type II, and essential hypertension.  The VA examiner reported that the Veteran's essential hypertension was "less likely as not secondary to diabetes mellitus given its preexisting state for years prior to the actual emergence of diabetes as a diagnosis."

A February 2009 private medical treatment record reflects a blood pressure reading of 146/90.  An August 2009 stress echocardiogram was normal.

A March 2010 VA opinion provided by the VA examiner who conducted the March 2009 VA examination noted that the Veteran did not have any evidence of nephropathy and had normal creatinine and BUN values without proteinuria or protein spillage into the urine.  The examiner noted that the Veteran's hypertension by history preceded the onset of his diabetes mellitus.  The examiner opined that "in the absence of any nephropathy it is less likely as not that the veteran's hypertension has been aggravated by his diabetes mellitus. . . ."  The examiner explained that the diabetes mellitus was "a concomitant physical aberration with its own natural history course and outcome" and was "at this point separate from the diabetes mellitus, again because of the absence of nephropathy."

In an October 2010 addendum, the same VA examiner noted that the Veteran's claims file was reviewed in great detail and noted that the Veteran's private physician, R.O., M.D. "diagnosed him with non-insulin dependent type 2 adult onset diabetes mellitus on August 15, 2001."  The examiner opined that there was "no evidence in the C-file of any symptoms of diabetes on evidence of record review prior to that date" and that it was his "conclusion in response to the question raised for the opinion that the first evidence of diabetes mellitus adult onset, non-insulin dependent was, indeed, made August 15, 2001."  The examiner further explained that the Veteran had been losing weight and was found to have an elevated glucose reading on August 15, 2001.  The examiner again concluded that there was "no evidence in the service medical records or private medical records of any earlier onset of the diabetic process."

After thorough review of the evidence of record, the Board concludes that the medical evidence of record does not show that entitlement to service connection for hypertension with nephropathy, to include as secondary to service-connected diabetes mellitus, type II is warranted.  There is a current diagnosis of a hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  But there is no medical evidence of nephropathy.  Id.  Hypertension was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); see also 38 C.F.R. §§ 3.307, 3.309.  In addition, the service treatment records are negative for findings of elevated blood pressure or diagnoses of hypertension.  The first medical diagnosis of record of hypertension or elevated blood pressure was in September 1994, over 25 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Further, the medical evidence of record does not reflect findings that the Veteran's hypertension was caused or aggravated by service or service-connected diabetes mellitus, type II.  The Board acknowledges the Veteran's argument that his current hypertension is related to his service-connected diabetes mellitus, type II.  However, the only medical evidence of record which addresses the etiology of the Veteran's hypertension are the September 2004 and March 2009 VA examinations, as well as the March 2010 and October 2010 VA opinions, each found that the Veteran's hypertension was not related to his service-connected diabetes mellitus, type II.  The Board finds that the VA opinions obtained are competent and entitled to probative weight, as they are based on a thorough review of the Veteran's claims file, an interview of the Veteran, and physical examination.  In addition, they provide supporting rationale for their conclusions.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Also, there is no medical or lay evidence suggesting that the Veteran's hypertension is directly related to his active duty service.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, as the only medical evidence of record addressing the relationship between the Veteran's current hypertension and his service-connected diabetes mellitus, type II, indicates that his hypertension is not related to his service-connected diabetes mellitus, type II, and because there is no medical or lay evidence suggesting a link between the Veteran's hypertension and his active duty service, service connection for hypertension is not warranted.

The Board acknowledges the Veteran's arguments that his hypertension was caused by his diabetes mellitus, type II.  The Veteran's statements are competent evidence as to what he observed.  See Buchanan, 451 F.3d at 1337.  However, the Veteran is not competent to establish the medical etiology of his hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492. 495 (1992); see also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Specifically, the Veteran does not have the required specialized medical training and expertise to provide a competent opinion that his hypertension is related to service or to a service-connected disability.  Accordingly, as there was no probative medical evidence of record linking the Veteran's hypertension to service or to his service-connected diabetes mellitus, type II, service connection is not warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of whether a diagnosed disability is etiologically related to active service requires competent medical evidence).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 18, 2004 for the award of service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


